Citation Nr: 0701386	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty for training (ACTDUTRA) 
from April to June 1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.  The claims file is associated with the 
Nashville, Tennessee RO.  


FINDING OF FACT

The competent medical evidence, overall, shows that the 
veteran's systemic lupus erythematosus is not related to her 
ACTDUTRA.  


CONCLUSION OF LAW

Service connection for systemic lupus erythematosus is 
denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records are negative for 
diagnoses of systemic lupus erythematosus.  The veteran was 
treated in April 1979 for an excoriated papulosquamous rash 
on the trunk and extremities.  She was treated in June 1979 
for lesions of the arms, hands, legs, trunk and mouth.  She 
reported a six-month history of skin lesions with a reported 
assessment of erythema multiform.  In July 1979, a medical 
evaluation board found that the veteran had erythema 
multiform that had existed prior to service and had not been 
aggravated by service.  

The service medical records are evidence against the claim as 
they do not show systemic lupus erythematosus.  To the extent 
they show erythema multiform, they show that it pre-existed 
service and was not aggravated by service.  In this regard, 
the Board notes that a February 1984 Board decision 
determined that the evidence clearly and unmistakably showed 
that the veteran suffered from erythema multiform prior to 
her entry on ACTDUTRA.  The veteran suffered from an acute 
exacerbation of the disorder during her service, but the 
underlying disease process did not become more severe.  

The earliest post-service diagnosis of systemic lupus 
erythematosus is set forth in 1997 private medical records.  
Subsequent private medical records reflect treatment and 
diagnoses of systemic lupus erythematosus for several 
additional years.  

Overall, these post-service private treatment records 
constitute evidence against the claim.  They do not link the 
veteran's systemic lupus erythematosus to her period of 
ACTDUTRA.  Further, the United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In an August 2002 statement, a private medical doctor states 
that she had treated the veteran for three years for systemic 
lupus erythematosus.  The physician stated it was reasonable 
to determine whether in fact the veteran's onset of systemic 
lupus erythematosus coincided with her period of military 
service, since this was a disorder of young women.  

This statement does not support the veteran's claim.  
Although the physician notes as a general matter that lupus 
was a disorder of young women, she makes no actual opinion 
with respect to the veteran or the particular facts of her 
case.  The Board finds this opinion is entitled to very 
limited probative weight regarding the critical issue of 
whether this condition is associated with service.

The report of January 2004 VA examination provides that the 
examiner reviewed the veteran's claims file, sets forth the 
relevant pertinent history, and sets forth the results of 
current physical examination.  The examiner stated that the 
veteran had lupus, which was diagnosed in 1997.  It appeared 
that she had had erythema multiform, which was documented 
numerous times in her history while in the military.  The 
examiner stated that the veteran's systemic lupus 
erythematosus and erythema multiform were unrelated in that 
erythema multiform was present prior to her entrance to the 
military.

This VA examination report, overall, is competent medical 
evidence against the veteran's claim.  The Board finds that 
it is especially probative because it is based on a review of 
the veteran's medical records as well as the results of 
current medical examination.  Further, it includes a 
rationale referring to objective findings set forth in the 
medical record.

The report of September 2005 VA examination provides that the 
examiner reviewed the veteran's claims file, sets forth the 
relevant pertinent history, and sets forth the results of 
current physical examination.  The diagnosis was systemic 
lupus erythematosus.  The examiner noted that it was at least 
as likely as not that the erythema multiform diagnosed during 
the veteran's service was an early manifestation of her 
current systemic erythematous lupus.  While erythema 
multiform was not a common presenting sign of lupus, it was 
well documented that this was a way lupus could present, with 
a rash consistent with erythema multiform.  

This VA examination report, ultimately, fails to support the 
veteran's claim.  The examiner's opinion does not relate the 
veteran's systemic lupus erythematosus to her ACTDUTRA, but 
to her erythema multiform.  Such a relationship, however, 
does not support the veteran's claim (the Board held in 1984 
that the veteran's erythema multiform pre-existed service and 
was not aggravated by service).  

The Board has reviewed documents submitted by the veteran 
(with a waiver of initial review by the RO) regarding 
systemic lupus erythematosus and erythema multiform.  
However, these documents are too general in nature to 
provide, alone, the necessary evidence to show that the 
veteran's systemic lupus erythematosus was related to her 
ACTDUTRA.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The documents in the current case do not provide statements 
for the facts of the veteran's specific case.  Therefore, the 
Board concludes that they do not show to any degree of 
specificity a relationship or connection between her systemic 
lupus erythematosus and her ACTDUTRA.  

The veteran's own contentions do not support her claim.  The 
veteran herself is not competent to diagnose the etiology of 
her own disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, her 
assertions cannot constitute competent medical evidence that 
her systemic lupus erythematosus is related to her ACTDUTRA.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for systemic lupus 
erythematosus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2006; a rating 
decision dated in February 2003; a statement of the case 
dated in March 2004; and a supplemental statement of the case 
dated in December 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The March 2006 correspondence provided Dingess notice.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant the claim.  Moreover, 
neither the veteran nor her representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  VA need not conduct an additional examination 
because the information and evidence of record, as set forth 
and analyzed above, contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

ORDER

Service connection for systemic lupus erythematosus is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


